           Case 2:19-mj-00935-BNW Document 23
                                           22 Filed 01/06/21
                                                    12/30/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   Robert_O’Brien@fd.org

 6   Attorney for Albert Landaverde

 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:19-MJ-935-BNW

11                  Plaintiff,                               STATUS REPORT AND
                                                             STIPULATION TO CONTINUE
12          v.
                                                             STATUS CHECK
13   ALBERT LANDAVERDE,

14                  Defendant.

15
            The United States, by and through Special Assistant United States Attorney Rachel
16
     Kent, and Assistant Federal Public Defender Robert O’Brien, counsel for Albert Landaverde,
17
     hereby submit this joint status report and stipulation to continue the status check hearing current
18
     set for December 31, 2020 (ECF No. 21).
19
            1.      On February 19, 2020, Defendant Albert Landaverde pled guilty to the charge
20
     of Driving Under the Influence. ECF No. 14. The Court then sentenced Mr. Landaverde to a
21
     term of 12 months unsupervised probation with the following special conditions: (a) complete
22
     DUI School with Victim Impact Panel, (b) complete 84 hours of community service, (c) pay
23
     fines totaling $510.00, (d) have no adverse contact with law enforcement, (e) refrain from Lake
24
     Mead National Recreational Area for a period of 6 months. Id.;
25
            2.      As of December 30, 2020, Mr. Landaverde has not submitted proof of
26
     completion of these requirements to the Court; and
           Case 2:19-mj-00935-BNW Document 23
                                           22 Filed 01/06/21
                                                    12/30/20 Page 2 of 3




 1          3.      The parties seek additional time to address Mr. Landaverde’s outstanding
 2   requirements before having a hearing before the Court.
 3          Therefore, IT IS HEREBY STIPULATED AND AGREED, by and in response that the
 4   status check currently scheduled on December 31, 2020, be vacated and continued to a date and
 5   time convenient to the Court, but no sooner than sixty (60) days.
 6          This Stipulation is entered into for the following reasons:
 7          1.      To allow additional time for defense counsel to gather proof that Mr.
 8   Landaverde has completed his court-ordered requirements;
 9          2.      Mr. Landaverde is not currently in federal custody and does not oppose this
10   continuance;
11          3.      The parties jointly seek this continuance.
12          This is the second request for a continuance of the status check hearing.
13          December 30, 2020.
14
15    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
16
17
      By Robert O’Brien                               By Rachel Kent
18    ROBERT O’BRIEN                                  RACHEL KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
19
20
21
22
23
24
25
26
                                                     2
          Case 2:19-mj-00935-BNW Document 23
                                          22 Filed 01/06/21
                                                   12/30/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-MJ-935-BNW
 4
                   Plaintiff,
 5                                                      ORDER
            v.
 6
     ALBERT LANDAVERDE,
 7
                   Defendant.
 8
 9
10
            IT IS ORDERED that the status check hearing currently scheduled on December 31,
11
     2020 be vacated and continued to ________________
                                      March 11, 2021, atat1:30
                                                           the hour of LV
                                                                PM in   ___:___ __.m. 3B.
                                                                          courtroom
12
            DATED this ____ day
                  January       of December, 2020.
                            6, 2021.
13
14
15                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
